IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT

RICKY TEJADA,                               : No. 64 MM 2015
                                            :
                     Petitioner             :
                                            :
                                            :
              v.                            :
                                            :
                                            :
JON D. FISHER, SUPERINTENDENT,              :
CAPTAIN SUNDERLAND, JOHN/JANE               :
DOE,                                        :
                                            :
                     Respondents            :


                                        ORDER


PER CURIAM
      AND NOW, this 22nd day of June, 2015, the Petition for Leave to File a Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Petitioner is DIRECTED to file

his Petition for Allowance of Appeal within 30 days.